Opinion of the Court by
Judge Sampson
Affirming.
In this forcible detainer case the weight of the evidence shows that Hale rented the store house and flat above to Berry in 1917, the beginning of the tenancy, for $4-0.00 per month, by the month, and not by the year. It was therefore a tenancy from month to month and either party was entitled to terminate the relation of landlord and tenant at the end of any month,
*511The evidence further shows that Hale, the lessor, gave Berry, the tenant, thirty clays’ written notice to quit, and that Berry failed to do so, whereupon this writ of forcible detainer was sued out before the judge of the Fulton quarterly court. A trial before a jury resulted in a verdict finding Berry guilty of forcible detainer. ■ The defendant traversed the inquisition and obtained a trial in the Fulton circuit court where a like verdict was returned by the jury and he appeals- to this court.
The writ was sued out May 1,1919.' On the trial only one question was made was the tenancy one by the year or by the month? It was a question of fact. The jury was the sole judge thereof. The instructions very clearly submitted the question to the jury, and, as already observed, the weight of the evidence sustains the verdict.
No error is pointed out in brief of counsel and none appears in the record.
Judgment affirmed.